Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141457 & (48)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 141457
                                                                   COA: 289540
  STEVEN DANIEL SMOOT,                                             Grand Traverse CC:
             Defendant-Appellant.                                  08-010647-FH
  _________________________________________/

         By order of December 16, 2010, the prosecuting attorney was directed to answer
  the application for leave to appeal the June 1, 2010 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
         h0928                                                                Clerk